 

EXHIBIT 10(iii)(f.4)

 

Exxon Mobil Corporation

 

 

5959 Las Colinas Boulevard

 

 

Irving, Texas 75039-2298

 

 

 

 

 

 

 

[xomlogo.gif]

 

 

 

 

 

EXXON MOBIL CORPORATION

 

Non-Employee Director Compensation

March 1, 2020

At a meeting of the Board of Exxon Mobil Corporation, duly called and held at
5959 Las Colinas Boulevard, Irving, Texas, on February 26, 2020, at which a
quorum was present and voting, the following resolution was presented and, on
motion made and seconded, duly adopted:

RESOLVED, that, effective March 1, 2020, each member of the Board of Directors
who is not an employee of the Corporation or of any of its affiliated companies
(a “non-employee director”) be compensated at the rate of $110,000 per annum,
and that in addition,

a)     each non-employee director designated as Chair of the Audit Committee or
Chair of the Compensation Committee be compensated at the rate of $10,000 per
annum;

b)     the non-employee director designated as Lead Director be compensated at
the rate of $50,000 per annum; and

c)      non-employee directors receive no additional fees for serving on, or
attending regular or special meetings of, the Board or any committee of the
Board, or for execution of written consents to action in lieu of meetings of the
Board or any such committee, but be reimbursed for reasonable expenses if any;
and that the resolutions regarding non-employee director remuneration adopted by
the Board of Directors on October 26, 2011 be, and hereby are, revoked.

 

--------------------------------------------------------------------------------